Citation Nr: 0529556	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  99-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for nicotine dependence.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  He was a POW of the German Government from January 20, 
1945 to April 29, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for 
nicotine dependence.  The veteran filed his original claim in 
March 1995.

The Board remanded the claim in February 2004.  The Board 
notes that the February 2004 decision also remanded claims 
for entitlement to service connection for a left, above the 
knee amputation and hypertension.  An October 2004 rating 
decision granted service connection for both those issues.  
Consequently, they are no longer before the Board.  In 
addition, the Board notes that an April 2005 rating decision 
granted the veteran entitlement to a total disability rating 
based on individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that the veteran 
has a current diagnosis of nicotine dependence.


CONCLUSION OF LAW

Nicotine dependence was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in May 2004, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  In addition, another 
VA examination was scheduled for the veteran, but he was 
unable to attend, and his wife indicated he would be unable 
to attend in the future.  He has declined a hearing.  The 
Board does not know of any additional relevant evidence which 
is available that has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the veteran 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
veteran.  The Court in Mayfield noted that there could be no 
prejudice with an error in the timing of the VCAA notice if 
its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records do not reflect comments regarding 
complaints, findings or treatment associated with nicotine 
dependence.

Private treatment records from September to November 1974 do 
not contain references to complaints, findings or treatment 
associated with nicotine dependence.

An April 1995 VA examination report indicated that the 
veteran reported smoking cigarettes from 1945 through 1974.  
He stated he began smoking while in the military.  The 
veteran also indicated that he believed his smoking may have 
contributed to his peripheral vascular disease.  No diagnosis 
was made.

A claim for entitlement to service connection for nicotine 
dependence was received in May 1995.

The claim was remanded in February 2004 with instructions to 
schedule the veteran for a VA examination.  The examiner was 
asked to determine whether the veteran had a current 
diagnosis of nicotine dependence.

A July 2004 letter from the veteran's wife indicated that he 
was a resident of Regent Care Center, where he had been 
hospitalized after a stroke in 2002.  She stated that the 
veteran would, even on his best day, be unable to undergo a 
VA examination.

The Board notes that service connection was granted for the 
veteran's peripheral vascular disease on a direct basis in an 
October 2004 decision, and he was subsequently awarded 
entitlement to a total disability rating based on individual 
unemployability in an April 2005 rating decision.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For claims filed prior to June 9, 1998, service connection 
for a tobacco-related disability can be established in two 
basic ways: direct service connection or secondary service 
connection.  See VAOPGPREC 19-97 (May 13, 1997).

Direct service connection may be established if the evidence 
shows injury or disease resulting from tobacco use in 
service. VAOPGCPREC 2-93 (January 13, 1993).  The General 
Counsel has issued a clarification of this opinion in June 
1993 and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that it must be demonstrated that 
the disability resulted from use of tobacco during service, 
and the possible effect of smoking before or after service 
must be taken into consideration.  VAOPGCPREC 2-93 (June 
1993) (explanation of VAOPGCPREC 2-93 dated January 1993).

The veteran is not claiming secondary service connection for 
nicotine dependence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that the evidence of record does not contain 
a diagnosis of nicotine dependence.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).  Clinical evidence of record does 
note a history of smoking from 1945 to 1974.  However, the 
evidence of record does not reflect a diagnosis of nicotine 
dependence or an indication that the veteran has a diagnosed 
disorder secondary to nicotine dependence.  The Board notes 
that the veteran has claimed his peripheral vascular disease 
was secondary to his nicotine dependence.  However, such 
disorder was granted service connection on a direct basis 
during the pendency of this appeal.  In the absence of a 
current clinical diagnosis, entitlement to service connection 
for nicotine dependence is denied.


ORDER

Entitlement to service connection for nicotine dependence is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


